DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byeon (KR 10-1173162).
Byeon discloses a sealable container for a volatile composition, including: a container (110) including an annular outer wall (160), and a floor (120) that define a container space for a volatile composition, and the outer wall having an upper rim (122), an outer surface (160) and including a series of outwardly-extending thread segments (150); a compact cover (510) including a cover plate (410) and an annular wall having an inner surface and including a series of inwardly-extending thread segments (Fig. 1), the compact cover having a first rotated position relative to the container at which the thread segments of the compact cover are not engaged with the thread segments of the container, and a second rotated position at which the thread segments of the compact cover are engaged with the thread segments of the container to threaded draw the cover plate axially toward the upper rim of the container to a sealing position; and an annular seal (450) disposed between the upper rim of the container and the cover plate of the compact cover, for forming a sealable container for the volatile composition when the compact cover is threadedly drawn over the container to the sealing position, the annular seal including an seal plate having an upper surface and a lower surface having an outer periphery, and a seat seal ring that registers within the outer periphery of the lower surface of the upper seal member, and configured to engage the upper rim of the container in the covering position of the compact cover, the seal plate including a means for preventing rotative force applied to the upper surface of the seal plate when rotating the compact cover to the second rotated position, to be exerted to the seat seal ring (Fig. 1, pars. 38-77), a hinged ring (210) comprising an annular wall having a lower rim, and a hinge support extending from a portion of said annular wall, and the hinged ring is configured to rotate relative to the container; and the compact cover further includes a hinge member (530) that extends from a portion of the annular wall of the hinged ring to hingedly engage the hinge support of the hinged ring, to pivot the compact cover between an uncovered position and a covering position, and wherein at the covering position the compact cover is disposed in the first rotated position relative to the container (Fig. 2), wherein the series of outwardly-extending thread segments of the container are circumferentially spaced apart and separated by a corresponding series of gaps, wherein the series of inwardly-extending thread segments of the compact cover are angularly aligned with the series of gaps of the container when the compact cover is in the covering position, and the compact cover and the hinged ring are in the first rotated position relative to the container, and the inwardly-extending thread segments of the compact cover are angularly aligned with the series of outwardly-extending thread segments of the container when the compact cover and the hinged ring are in the second rotated position relative to the container (Fig. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byeon.
Byeon teaches all the claimed limitations a shown above wherein the seal plate includes an annular flat groove along the outer periphery and the seat seal ring is an annular flattened ring (Fig. 4), wherein the seal plate includes a projection for engaging a slot (Fig. 5, at 430) to prevent rotation (by friction), but fails to teach the seal members being made from a silicon material and the upper seal made from a thermoplastic material, and a plurality of projections and grooves. It would have been obvious to one having ordinary skill in the art before the effective filing date for the seal members are made from a silicon material and the upper seal made from a thermoplastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the compact with a plurality of projections and grooves, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byeon in view of Steiman (U.S. Patent No. 4,018,237).
Byeon fails to teach a vapor seal layer comprising a seal sheet disposed on an underside of the seat seal ring, and configured to be disposed over and covering the rim of the container when the compact cover is at the covering position, wherein the vapor seal layer is more impervious to organic solvent vapor and water vapor than conventional structure thermoplastic materials.
Steiman teaches that it is known in the art to manufacture seal layer with multiple layers (Figs. 7, 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the compact with a plurality layers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would have been obvious to one having ordinary skill in the art before the effective filing date for the seal to be made of different materials, to adjust for different compact contents and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,159,324. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope than the patent claims and therefore they are anticipated by the patent claims.

Allowable Subject Matter
Claims 13 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or reasonably suggest the claimed compact case having a base with a hinge window and an annular hinge ring including an annular inner wall, a platform extending from an upper edge of the inner wall and having an outer periphery, a hinge member extending radially outward from the inner wall, and a veil wall that extends downward from a portion of the outer periphery, wherein the hinge ring is disposed within the base between the outer wall and the container, and the hinged cover assembly is rotatable around the container between a closed position and an open position, and where the veil wall covers the hinge window of the base when the hinge ring is in a closed position, and wherein at the covering position, the cover and the hinge ring are at a closed position relative to the container and the base, at which the veil wall covers the hinge window of the base, and at the opened position, the hinge is in registry with the hinge window,

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733